Citation Nr: 0300893	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  94-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for a hiatal 
hernia.

2.  Whether new and material evidence has been presented 
to reopen a claim for service connection for a back 
disorder claimed as a pinched nerve.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service in August 1950, and from 
November 1950 to June 1971.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO).  In the decision, the RO 
concluded that the veteran had not presented new and 
material evidence to reopen previously denied claims for 
service connection for a hiatal hernia and a back disorder 
claimed as due to a pinched nerve.

In September 2001, the Board issued a decision which 
remanded other claims which had been appealed by the 
veteran, but the Board did not address the issues 
pertaining to a hiatal hernia and a back disorder.  The 
veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2002, 
the Secretary of Veterans Affairs filed a motion to remand 
the case for consideration of the claims.  Although those 
issues had not been certified by the RO to the Board for 
appellate review, the Secretary noted that the veteran had 
perfected his appeal of those issues in September 1999, 
and that the Board had jurisdiction to address those 
issues.  The Court granted that motion in an order dated 
in May 2002.  The case is now before the Board for 
readjudication in accordance with that order.  


FINDINGS OF FACT

1.  The veteran's claims for service connection for a 
hiatal hernia and a back disorder were previously denied 
by the Board in a decision of September 1997.

2.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claims 
for service connection for a hiatal hernia and a back 
disorder.

CONCLUSION OF LAW

New and material evidence has been received, and the 
claims for service connection for a hiatal hernia and a 
back disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The law provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Second, the 
VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. 
§ 5103A (West Supp. 2002). 

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Significantly, however, nothing in the new law requires 
the VA to reopen a claim that has been disallowed except 
when new and material evidence has been secured and 
presented.  See 38 U.S.C.A. § 5103(f) (West Supp. 2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
The veteran's claims for service connection for a hiatal 
hernia and a back disorder claimed as a pinched nerve were 
previously denied by the Board in September 1997.  

The evidence which was of record at that time included the 
veteran's service medical records.  Regarding his back, 
the records show that the veteran was seen in June 1967 
for complaints of a sharp pain in his back.  The 
impression was post-cervical root trauma with transient 
ulnar nerve paralysis.  He was returned to duty.  At 
retirement examination, the clinical evaluation of the 
spine was normal, but a history of a right shoulder and 
low back pain was noted.  On orthopedic examination 
conducted at that time, it was stated that the right 
shoulder pain was probably secondary to cervical 
radiculopathy, and the low back pain was secondary to a 
chronic strain.  

The service medical records did not include a diagnosis of 
a hiatal hernia.  Service medical records dated in June 
1958 reflect that he was diagnosed with acute 
gastroenteritis.  In April 1971, he complained of 
epigastric discomfort and stomach pain with an impression 
of esophagitis by history.  

The post service medical evidence included the report of 
an upper GI series performed in 1978 which reflects the 
presence of a hiatal hernia.  Numerous subsequent records 
also reflect that diagnosis.  

A VA examination of September 1992 revealed no 
abnormalities of the neck, back, or dorsal spine other 
than slight dorsal kyphosis.  X-rays revealed mild 
degenerative changes in the thoracic spine.  

When evaluating the evidence in the September 1997 
decision, the Board stated that no competent evidence 
established links between current disabilities and 
service.  Accordingly, the Board denied service connection 
for a hiatal hernia and a pinched nerve in the back.  The 
decision was later confirmed by the Court in a decision of 
June 1999.

Even before the Court had confirmed the Board's September 
1997 decision, the veteran, in June 1998, requested that 
his claims be reopened.  The RO denied that request in a 
decision of March 1999, and the veteran perfected this 
appeal.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine 
whether the duty to assist the veteran with the 
development of evidence and notify him of the evidence 
required to substantiate his claim has been met.  Third, 
if the duty to assist and notify has been satisfied, then 
the merits of the claim may be evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the RO includes statements from one 
the veteran's treating physicians.  A letter dated in June 
1998 from T. M. Gocke, M.D., shows that he noted that the 
veteran's service medical records reflected an impression 
of shoulder pain, right, probably secondary to cervical 
radiculopathy.  He further noted that X-ray reports from a 
VA hospital dated in 1995 and 1998 showed degenerative 
changes in the cervical and thoracic vertebrae.  The 
doctor noted that these X-rays had been ordered because 
the veteran had complained of pain in the cervical spine 
area with radiation into the right upper extremity.  The 
doctor concluded that he believed that the condition the 
veteran suffered from now may have and could have been 
incurred in service.

Similarly, in a letter dated in March 1998, Dr. Gocke stated that 
the veteran had a confirmed gastro-esophageal reflux disorder 
that started while he was in service in the 1970's.  In support 
of his opinion he cited an April 1991 report showing treatment 
for heartburn secondary to hiatus hernia with reflux, and a 
service medical record dated in April 1971 which shows that the 
veteran was treated for epigastric discomfort and a feeling of 
indigestion for two days.  The impression at that time was 
esophagitis by history.  

The Board concludes that the additional evidence bears 
directly and substantially upon the specific matters under 
consideration, and is neither cumulative nor redundant.  
The claims were previously denied on the basis that there 
was no showing that there was a link between current 
disabilities and service, and the veteran has now 
presented evidence which addresses that deficiency.  
Therefore, it is so significant that it must be considered 
in order to decide the merits of the claims fairly.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that 
new and material evidence has been submitted and the 
claims for service connection for a hiatal hernia and a 
back disorder have been reopened.  38 U.S.C.A. § 5108. 

The Board is undertaking additional development on the 
reopened claims for service connection for a hiatal hernia 
and a back disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that 
reopened claims.


ORDER

1.  The claim for service connection for a hiatal hernia 
is reopened.

2.  The claim for service connection for a back disorder 
claimed as a pinched nerve is reopened.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

